Case 1:18-cr-00204-NGG-VMS Document 746 Filed 07/03/19 Page 1 of 1 PageID #: 7208


                      RorHunN,       ScHNETDER,      Sorowey s. SrBnN, LLP
                                           oo'åiJ,ll'iåå,tî*      ro,
                                       '     New York, NY 10013


 Fn¡NxuN A. RorHu¿N                                                                  TeL (7r2) 571-5500
 JeRnuv ScHNnorn                                                                     Fax, (212) 571-5507
 Ro¡rrr A. Sorow,qv
 Devro SrrnN

 R¡cH¡l Prp¡u¡
                                                                    July 3,   2019

  Via    ECF
  Hon. Nichol-as G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn,           New   York   11201

                              Re     United States v. Nancy Salzman
                                     18 Cr. 204 (NGG)
  Dear Judge Garaufis:
        I together with Robert Soloway represent Nancy Salzman in this
  matter. I write with the consent of Moira Kim Penza on beha]f of
  the government, and Michal Dorn, Ms. Sal-zman' s pre-trial officer,
  seeking modif ications of Ms. Sal-zman's conditions of rel-ease.
  Specif ically, \^re seek to have Ms. Salzman's curf ew lifted and her
  obligation to be subject to electronic monitoring removed. We make
  this request at this time because the trial in this matter has been
  compJ-eted and therefore many of the reasons justifying these
  conditions no longer exist.
       If you have any questions regarding this application please
  contact my office.
                                                                    Resp ec          submitted,


                                                                        VI    ê


  cc: All Counsel of               Record
